Erie Ins. Co. v Walsh Duffield Cos., Inc. (2022 NY Slip Op 05463)





Erie Ins. Co. v Walsh Duffield Cos., Inc.


2022 NY Slip Op 05463


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ.


715 CA 21-01753

[*1]ERIE INSURANCE COMPANY, AN ASSIGNEE OF MICHAEL DEL VECCHIO REMODELING, INC., PLAINTIFF-RESPONDENT,
vWALSH DUFFIELD COMPANIES, INC., AS SUCCESSOR BY MERGER WITH DON ALLEN AGENCY, INC., DEFENDANT, DON ALLEN AGENCY, INC., INDIVIDUALLY, AND MICHAEL SHAY, INDIVIDUALLY AND IN HIS CAPACITY AS AN INSURANCE BROKER, DEFENDANTS-APPELLANTS. 


GOLDBERG SEGALLA LLP, BUFFALO (JONATHAN SCHAPP OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MARCO CERCONE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (Craig J. Doran, J.), entered November 10, 2021. The order, among other things, denied the motion of defendants Don Allen Agency, Inc., individually, and Michael Shay, individually and in his capacity as an insurance broker, for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 8, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court